Citation Nr: 1809675	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  15-26 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for diabetic polyneuropathy of the right upper extremity.

2. Entitlement to a rating in excess of 20 percent for diabetic polyneuropathy of the left upper extremity .

3. Entitlement to a rating in excess of 20 percent for diabetic polyneuropathy of the right lower extremity.

4. Entitlement to a rating in excess of 20 percent for diabetic polyneuropathy of the left lower extremity.


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Board notes that the Veteran submitted a statement in September 2016 in which he requested a withdrawal of all the issues on appeal before the Board. Unfortunately, the Veteran passed away in August 2017. As the Veteran submitted his request for a withdrawal of all issues on appeal prior to his death, the Board will treat this case as withdrawal.


FINDING OF FACT

In September 2016, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wished to withdraw his appeal as to the issues of increased ratings for diabetic polyneuropathy of the upper right and left extremities, and lower right and left extremities.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal of the claim for entitlement to an increased rating for right upper extremity polyneuropathy have been met. 38 U.S.C. § 7105 (b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2. The criteria for withdrawal of a substantive appeal of the claim for entitlement to an increased rating for left upper extremity polyneuropathy have been met. 38 U.S.C. § 7105 (b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3. The criteria for withdrawal of a substantive appeal of the claim for entitlement to an increased rating for right lower extremity polyneuropathy have been met. 38 U.S.C. § 7105 (b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

4. The criteria for withdrawal of a substantive appeal of the claim for entitlement to an increased rating for left lower extremity polyneuropathy have been met. 38 U.S.C. § 7105 (b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran withdrew his appeal of the issues noted on the title page of this decision in a written statement submitted in September 2016. Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to a rating in excess of 30 percent for diabetic polyneuropathy of the right upper extremity is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 20 percent for diabetic polyneuropathy of the left upper extremity is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 20 percent for diabetic polyneuropathy of the right lower extremity is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 20 percent for diabetic polyneuropathy of the left lower extremity is dismissed.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


